                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA

KENNETH PETERSON, et al.,
                Plaintiffs,                        Case No. 0:19-cv-01129-JRT-HB
v.
JBS USA FOOD COMPANY
HOLDINGS, TYSON FOODS, INC.,
CARGILL, INC., and NATIONAL
BEEF PACKING COMPANY, LLC,
                Defendants.

     NATIONAL BEEF PACKING COMPANY, LLC’S REPLY TO PLAINTIFFS’
     OMNIBUS OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS THE
             SECOND AMENDED CLASS ACTION COMPLAINT

        Despite their many attempts, Plaintiffs have repeatedly failed to allege an antitrust

 conspiracy in the beef industry, or allege that National Beef was any part of it. Now,

 borrowing heavily from the plaintiffs’ briefs in In re Cattle Antitrust Litigation, 1

 Plaintiffs offer a confused—and confusing—array of arguments that are alternatively

 unresponsive to National Beef’s arguments, or affirmatively unhelpful to their cause.

        Slaughter volumes. In support of their claim that Defendants improperly reduced

 their slaughter volumes, Plaintiffs allege that National Beef closed its Brawley, California

 plant. SAC ¶ 90. 2 Plaintiffs’ claim suffers from two deficiencies: National Beef closed

 the plant before the alleged conspiracy began, and legitimate business reasons—in


        1
         See Plaintiffs’ Opposition To Defendant National Beef Packing Company’s
 Motion To Dismiss The Second Consolidated Amended Class Action Complaint, In re
 Cattle Antitrust Litig., No. 19-CV-1222 (Dec. 13, 2019 D. Minn.), ECF No. 168.
        2
            Plaintiffs’ Second Amended Class Action Complaint, ECF No. 114 (“SAC”).

                                               1
particular, a decline in fed cattle supply in the region—justified the closure. Id. ¶ 90; N.

Br. 3 n.3 (citing Progressive Cattleman, National Beef Plant Closing Brawley Facility

(March 24, 2014), https://www.progressivecattle.com/news/industry-news/national-beef-

plant-closing-brawley-facility). 3 Plaintiffs respond that the closure was part of a pattern

of refraining from expanding slaughter capacity or increasing utilization. Opp. at 48. 4

This argument is belied by Plaintiffs’ own allegations. National Beef’s slaughter volume

increased every year of the supposed conspiracy for which Plaintiffs provide any data.

SAC ¶ 11. Moreover, while Plaintiffs fail to allege any specific facts regarding National

Beef’s utilization rate, they rely on a statement by Jeffries Financial Group, which was

National Beef’s controlling shareholder at the time, that the company had “greater

capacity utilization [in 2017] versus 2016.” Id. ¶ 216.

       Plaintiffs further argue that National Beef “conspicuously avoids mentioning how

[it] rejected a significant package of incentives from local governments, utilities, and

nearby feedlots.” Opp. at 48. However, in the Progressive Cattleman article cited above,

National Beef explained that “[e]ven with the proposed incentive package, the declining

supply of fed cattle available for the Brawley facility remains the key driver of our




       National Beef Packing Company, LLC’s Memorandum In Support Of Its Motion
       3

To Dismiss The Second Amended Class Action Complaint, ECF No. 123 (“N. Br.”)
      Plaintiffs’ Omnibus Opposition to Defendants’ Motion to Dismiss the Second
       4

Amended Class Action Complaint, ECF No. 134.

                                              2
decision to close the plant.” 5 This was not just National Beef’s opinion. As the same

article explained, local officials agreed that cattle supply was an issue for the company.

       Plaintiffs mistakenly claim that “National Beef ignores that its average slaughter

volumes remained artificially low during the Class Period compared to its average

slaughter volume in the years before the Class Period.” Opp. at 49. National Beef (and

all of the other Defendants) previously explained that Plaintiffs’ reliance on average

slaughter volumes is obfuscating. In particular, it fails to show both the increase in

slaughter volume during the Class Period, and that all Defendants did not reduce their fed

cattle slaughter volume from 2014 to 2015. See Mot. to Dismiss at 18–23. 6

       Plaintiffs reply that National Beef’s annual slaughter volume grew at a slower rate

than that of independent regional packers. Opp. 49 (citing SAC ¶ 11). But Defendants—

including National Beef—are quite different from independent packers: they are larger,

and they operate nationally as opposed to regionally. See SAC ¶ 11. Plaintiffs do not

explain how this apples-to-oranges comparison between national and regional

meatpackers is indicative of coordinated conduct—and it is not.

       Public statements. Plaintiffs paint various public statements by National Beef’s

investors as an indication that the company took efforts to conceal the supposed

conspiracy. Opp. at 48. But investors who mention a company’s results in one breath are


       5
        Progressive Cattleman, National Beef Plant Closing Brawley Facility (March 24,
2014), https://www.progressivecattle.com/news/industry-news/national-beef-plant-
closing-brawley-facility.
      Defendants’ Memorandum in Support of the Motion to Dismiss the Second
       6

Amended Class Action Complaint, ECF No. 118 (“Joint Brief”).

                                             3
not required to explain how it achieved those results in the next, nor is the lack of an

explanation indicative of a conspiracy. “[F]raudulent concealment does not result from a

mere failure to own up to illegal conduct, but rather occurs when defendants affirmatively

attempt to deflect litigation.” In re Milk Prod. Antitrust Litig., 84 F. Supp. 2d 1016, 1023

(D. Minn. 1997), aff’d, 195 F.3d 430 (8th Cir. 1999).

       Queuing convention. Plaintiffs allege that the supposed “queuing convention”

was rigorously enforced. But the sole example they allege literally involves only half the

supposed conspiracy members. Specifically, they allege that in 2012 (before the

conspiracy period), Witness 2’s feedlot received regular bids from National Beef and

Cargill, while Tyson and JBS supposedly boycotted the feedlot to enforce the convention.

SAC ¶ 107. So much for “strict adherence.” And notably, this specific allegation shows

that National Beef did not participate in any such convention. Plaintiffs’ conclusory

argument now that National Beef “enforced the convention against all cash cattle sellers,

not just Witness 2’s feedlot,” Opp. at 49, does not square with the allegations in the

Complaint and cannot salvage the queuing convention claim.

       Imports. Plaintiffs concede that they fail to allege that National Beef increased its

import of fed cattle during the class period. Opp. at 49. Plaintiffs rejoin that this is of

“no consequence,” given National Beef’s “other acts in furtherance of the conspiracy.”

Id. The problem for Plaintiffs is that they have not yet established that a conspiracy

exists. Without specific allegations about National Beef, Plaintiffs cannot lump the

company together with the other Defendants to establish the existence of parallel



                                              4
conduct. See In re Pork Antitrust Litig., No. 18-CV-1776, 2019 WL 3752497 at *8 (D.

Minn. Aug. 8, 2019).

       Uneconomical shipping. Plaintiffs finally allege that National Beef

“transport[ed] U.S.-bought cattle over uneconomically long distances to depress prices in

AMS LMR regions.” Opp. at 49. But Plaintiffs fail to include a single specific allegation

that National Beef bought cattle over uneconomically long distances, relying instead on

generalized statements about shipments from unidentified Twitter accounts. SAC ¶ 119

n.30 (quoting The_Meat_Gentleman (@blakealbers), TWITTER (Nov. 16, 2015, 12:02

PM), available at https://twitter.com/blakealbers/status/666300194338660353; T. Heinle

(@ndsuhsker), TWITTER (Feb. 26, 2016, 7:37 AM), available at

https://twitter.com/ndsuhsker/status/703197081205391360; T. Heinle (@ndsuhsker),

TWITTER (April 14, 2016, 5:45 PM), available at

https://twitter.com/ndsuhsker/status/720729811241414656). Such unsupported,

unidentified statements do not “raise a right to relief above the speculative level.” In re

Pre-Filled Propane Tank Antitrust Litig., 893 F.3d 1047, 1056 (8th Cir. 2018) (citations

and internal quotations omitted).

                                            ***

       For all the reasons discussed above, Plaintiffs’ allegations against National Beef

are insufficient to establish that it was part of any antitrust conspiracy. The claims

against it must be dismissed. 7


       7
        Plaintiffs incorrectly assert in their opposition brief that National Beef failed to
address “extensive allegations” against it. Opp. at 47. Those allegations are all
                                              5
 Dated: February 3, 2020                     By:    s/ Benjamin L. Ellison
                                                   Andrew M. Luger (#0189261)
                                                   Benjamin L. Ellison (#0392777)
                                                   JONES DAY
                                                   90 South 7th Street, Suite 4950
                                                   Minneapolis, MN 55402
                                                   (612) 217-8800
                                                   aluger@jonesday.com
                                                   bellison@jonesday.com

                                                   Julie E. McEvoy*
                                                   JONES DAY
                                                   51 Louisiana Ave., N.W.
                                                   Washington, D.C. 20001-2113
                                                   (202) 879-3867
                                                   jmcevoy@jonesday.com

                                                   Paula W. Render*
                                                   JONES DAY
                                                   77 West Wacker Dr., Suite 3500
                                                   Chicago, IL 60601-1692
                                                   (312) 269-1555
                                                   prender@jonesday.com

                                             ATTORNEYS FOR DEFENDANT
                                             NATIONAL BEEF PACKING
                                             COMPANY, LLC

                                             *admitted pro hac vice




addressed in Defendants’ Joint Brief, which National Beef also incorporated by reference
in its individual brief. N. Br. 4 n.4.
       Furthermore, as set forth in the Defendants’ Joint Brief, there are numerous other
infirmities with Plaintiffs’ conspiracy allegations. National Beef adopts and incorporates
by reference all of those arguments herein.

                                            6
